                  Case 1:21-cr-00080-JTN ECF No. 11, PageID.21 Filed 04/19/21 Page 1 of 1

                            UNITED STATES DISTRICT COURT - WESTERN DISTRICT OF MICHIGAN
                                                    CRIMINAL MINUTE SHEET
USA v.       Kevin Daniel Baker                                                           Mag. Judge: Phillip J. Green

    CASE NUMBER                      DATE                TIME (begin/end)                 PLACE                  INTERPRETER


 1:21-cr-00080-JTN-1                4/19/2021                 2:59 - 3:06 PM           Grand Rapids


APPEARANCES:
Government:                                             Defendant:                                        Counsel Designation:
Erin Lane                                               Appeared w/out counsel (court to appoint)


          OFFENSE LEVEL                               CHARGING DOCUMENT/COUNTS                               CHARGING DOCUMENT
                                                                                                           Read ✔
Felony                                      Indictment, Counts 1-2                                         Reading Waived

             TYPE OF HEARING                                      DOCUMENTS                                 CHANGE OF PLEA

✔   First Appearance                                 Defendant's Rights                           Guilty Plea to Count(s)
    Arraignment:                                     Waiver of                                    of the
         mute              nolo contendre            Consent to Mag. Judge for
                           guilty                                                                 Count(s) to be dismissed at sentencing:
         not guilty
                                                     Other:
    Initial Pretrial Conference
                                                                                                  Presentence Report:
    Detention         (waived   )                                                                        Ordered      Waived
    Preliminary    (waived      )                Court to Issue:                                      Plea Accepted by the Court
    Rule 5 Proceeding                               Report & Recommendation
                                                                                                      No Written Plea Agreement
    Revocation/SRV/PV                               Order of Detention
                                                    Order to file IPTC Statements
    Bond Violation                                                                                      EXPEDITED RESOLUTION
                                                    Bindover Order
    Change of Plea                               ✔ Order Appointing Counsel
                                                                                                      Case appears appropriate for
    Sentencing                                      Other:                                            expedited resolution
    Other:

                       ADDITIONAL INFORMATION                                                        SENTENCING
                                                                               Imprisonment:
                                                                               Probation:
                                                                               Supervised Release:
                                                                               Fine: $
                                                                               Restitution: $
                                                                               Special Assessment: $
                                                                               Plea Agreement Accepted:             Yes    No
                                                                               Defendant informed of right to appeal:         Yes    No
                                                                               Counsel informed of obligation to file appeal:  Yes   No


                  CUSTODY/RELEASE STATUS                                                   BOND AMOUNT AND TYPE

Remanded to USM                                                         $

CASE TO BE:           Set for Hearing before Mag. Judge                 TYPE OF HEARING: Arraignment/IPTC/Detention Hearing

Reporter/Recorder:          Digitally Recorded                         Courtroom Deputy:              A Doezema
